Citation Nr: 0811093	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an injury to the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for atrophy of a portion of Muscle Group XIV of the 
left distal thigh, with residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that granted service connection for 
residuals of an injury to the left knee, and assigned a 10 
percent evaluation for it, effective October 2002.  The 
veteran disagreed with the assigned rating.  By decision 
dated in October 2004, the Board denied the claim, and the 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  By Order dated 
July 2005, the Court granted a Joint Motion for an Order 
Vacating the Board Decision and Incorporating the Terms of 
this Remand.  The case was remanded by the Board in September 
2005, May 2006, and February and June 2007 for additional 
development of the record and/or to comply with due process.  
The case is again before the Board for appellate 
consideration.

By rating decision dated in August 2007, the RO granted 
service connection for atrophy of a portion of Muscle Group 
XIV of the left distal thigh, with residual scar.  A 10 
percent evaluation was assigned, effective October 2002.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for atrophy of a portion of Muscle Group XIV of 
the left distal thigh, with residual scar is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.




FINDING OF FACT

The veteran's left knee injury residuals are manifested by 
some limitation of motion and mild arthritis, but no 
objective findings of instability or subluxation.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for residuals 
of an injury to the left knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5024, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

This case arises from an appeal of the evaluation assigned 
following the grant of service connection.  In this case, in 
a November 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A June 2006 letter informed the veteran of the 
evidence needed to substantiate a claim for an increased 
rating, and reiterated the information pertaining to the 
distribution in obtaining such evidence.  The Board also 
notes that the June 2006 letter advised the veteran to 
provide statements from his medical care professionals 
regarding clinical findings, statements from others 
describing their observations of his disability, an his own 
statement describing his symptoms and their impact on his 
level of disablement.  The letter also advised the veteran 
that a disability rating and effective date would be assigned 
if the claim is granted, and advised the veteran to provide 
evidence regarding how his condition affects his ability to 
work and statements from others as to how his disability 
affects him.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  A similar letter was issued in July 2007.  The 
veteran was provided with all relevant rating criteria in the 
April 2004 supplemental statement of the case.  The Board 
notes that in July 2007, the veteran indicated that he had no 
other information or evidence to provide. The case was last 
readjudicated in October 2007.

Nevertheless, the veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include statements 
from the veteran and his spouse, a report from a nurse, VA 
outpatient medical records, VA examination reports, and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  The 
veteran has been an active participant in the claims process, 
and has responded to VCAA notice letters, to include 
submitting statements from himself, his wife, and a nurse 
detailing his symptoms and their impact on his functioning.  
Thus, any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of a left 
knee injury, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Tenosynovitis will be rated on limitation of motion of 
affected parts, as degenerative arthritis.  Diagnostic Code 
5024.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  
Diagnostic Code 5261.

The evidence supporting the veteran's claim includes 
statements from the veteran, his spouse and a nurse, and VA 
examination reports.  In this regard, the Board notes that 
the veteran reported that he had pain above the left knee 
joint on the February 2003 VA examination.  An examination 
revealed mild popping on McMurray sign with external 
rotation.  The Board points out that a nurse related in July 
2003 that the veteran experienced daily symptoms of pain and 
stiffness, and that he wore a brace.  

The VA examination conducted in September 2003 revealed 
extension was painful at 10 degrees, but he could extend to 0 
degrees.  Flexion was to 105 degrees to the point of pain, 
and there was grinding with flexion and extension.  Although 
weight bearing was normal, the veteran had pain on the 
posterior aspect of the knee with walking.  The examiner 
diagnosed degenerative joint disease due to severe contusion 
of the knee.  The March 2004 examination noted flexion to 90 
degrees with pain at 85 degrees.  The October 2005 VA 
examination demonstrated significant crepitus on range of 
motion.  He was able to flex the knee to 110 degrees.  

The most recent VA examination was conducted in August 2007.  
There was soreness with range of motion and with palpation on 
the posterior knee, as well as severe guarding.  Flexion was 
limited by pain to 75 degrees.

The veteran also reported subjective complaints of pain and 
instability during the examinations.  

The evidence against the veteran's claim includes the 
findings on the VA examinations.  Initially, the Board 
observes that the February 2003 VA examination demonstrated 
no swelling, tenderness, deformity or limitation of motion.  
All subsequent examinations have noted some limited flexion, 
but none limited to a compensable level even with 
consideration of pain.  The greatest limitation of flexion 
was noted to be to 75 degrees with pain, which still does not 
meet a compensable level under Diagnostic Code 5260.  With 
the exception of the September 2003 examination, the veteran 
has had normal extension or noncompensable limited extension 
of the knee.  The September 2003 examination is the only 
examination noting compensable limitation of motion, with 
extension limited to 10 degrees.  Under Diagnostic Code 5261, 
such reflects a 10 percent rating.  The August 2007 
examination noted 5 degrees of extension, which is 
noncompensable under that code.

VA outpatient records reveal treatment for disorders other 
than his knee, although he was noted to be taking medication 
for degenerative joint disease.

The Board acknowledges that the VA examinations have 
demonstrated some limitation of motion of the left knee.  The 
fact remains, however, that any decrease in the range of 
motion has not risen to the level warranting an evaluation in 
excess of 10 percent, even considering the limitation of 
motion caused by pain.  Thus, an evaluation in excess of 10 
percent based on limitation of motion is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  However, the veteran does not have 
dislocated semilunar cartilage and his knee condition is not 
manifested by nonunion or malunion of the tibia or fibula.  
Thus, Diagnostic Codes 5258 and 5262 are not for application.  
With respect to Diagnostic Code 5257, although the veteran 
subjectively complains of giving way of his knee, none of the 
examinations have documented instability in his knee.  Thus, 
a higher evaluation is not warranted under that Diagnostic 
Code.

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97.  The General Counsel held that in order to merit 
separate evaluations under Diagnostic Codes 5003 and 5257, 
the disability must meet the criteria for the minimum 
evaluation under both Diagnostic Codes 5257 and 5003.  
VAOPGCPREC 9-98.  As noted above, instability has not been 
documented on clinical examination.  Accordingly, the Board 
finds that separate ratings are not warranted.  

Additionally, the VA General Counsel has held that separate 
ratings may be assigned or limitation of flexion and 
extension of the knee.  VAOPGCPREC 
9-2004.  While the September 2003 examination noted 
compensable limitation of extension, the veteran has never 
manifested flexion to 45 degrees to warrant a 10 percent 
rating under Diagnostic Code 5260.  As the veteran has not 
had flexion limited to a compensable degree at any point 
during the course of the appeal, separate ratings for 
limitation of extension and flexion are not warranted.

As noted in the Introduction, the veteran has been awarded a 
separate 10 percent rating for his muscle impairment and 
scar.  Thus, any symptoms attributable to that disorder 
cannot be considered in evaluating the other residuals of his 
left knee injury.  See 38 C.F.R. § 4.14 (evaluation of the 
same manifestation under different diagnoses is to be 
avoided).

With respect to the veteran's subjective complaints, such 
complaints have been considered in the 10 percent evaluation 
assigned.  Accordingly, there is no basis on which a higher 
rating may be assigned either based on the pertinent 
Diagnostic Codes or Deluca.

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 10 percent for residuals of an injury to the 
left knee.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of left 
knee injury presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  Although 
the veteran is currently unemployed, the Board finds that the 
objective evidence does not support a finding that his left 
knee interferes markedly with employment.  The veteran's 
outpatient treatment reports reveal no complaints or 
treatment for his left knee, other than to note he takes 
medication.  The October 2005 examination noted the veteran 
retired from his job in 2003 as a director of human resources 
because the factory closed.  Moreover, there is no indication 
the veteran has been hospitalized recently for his left knee.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  
Therefore, in the absence of such exceptional factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a left knee injury is denied.


REMAND

As noted above, service connection has also been granted for 
atrophy of a portion of Muscle Group XIV of the left distal 
thigh with residual scar, and a 10 percent evaluation was 
assigned, effective October 2002.  Inasmuch as this 
disability is considered to be part and parcel of the 
veteran's underlying residuals of a left knee injury, the 
Board concludes that this issue remains before it.  The Board 
observes that the supplemental statement of the case issued 
in October 2007 did not include the diagnostic criteria for 
an increased rating for an injury to the Muscle Group XIV.  



Accordingly, the case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case that addresses the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
atrophy of a portion of Muscle Group XIV 
of the left distal thigh with residual 
scar.  This should specifically include 
the provisions of Diagnostic Code 5314.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


